Case 1:19-mc-00103-MN Document 4-17 Filed 04/18/19 Page 1 of 4 PageID #: 606




                   EXHIBIT 17
   Case 1:19-mc-00103-MN Document 4-17 Filed 04/18/19 Page 2 of 4 PageID #: 607



ffr;; FARELLA
    1
                                                                                      DAVID n. s:.1rrn. Cl'C(;, ARM
                                                                                      I nsurunc~ oncl Risk Manu~~rm:nL Consulteni
\JC,    BRAUN+MARTELLLI'                                                              Js1uith@lbm.coin
                                                                                      D 415.954.4~35




   February 2, 2016



   By Certified Mail
    Return Receipt Requested

   Insurance Companies (per attached list)

          Re:    Named Insured: Johnson & Johnson
                 Ovarian Cancer Talc Lawsui(s

   Dear Claims Adjusters:

          This firm represents Rio Tinto America, Inc. and various of its subsidiaries (collectively, "Rio
  Tinto"). We believe that your companies issued various policies ofliability insurance to Johnson &
  Johnson and its subsidiaries ('•J&J"). These policies are listed on the attached chart.

          Around 160 lawsuits have been filed against J&J, Imerys Talc America ("Imerys Talc"), and
  others alleging that J &J's products, including Johnson• s Baby Powder and other products containing
  talc, have caused ovarian cancer in women. A sample lawsuit is attached. All the other lawsuits make
  very similar allegations. Please contact the undersigned if you wish to qiakc arrangements to obtain
  copies of all the complaints.

          Imerys Talc is the successor to Luzenac America, Inc. ( ..Luzcnac"). Luzcnac was n subsidiary
  of Rio Tinto. Imerys Talc and its predecessors are alleged to have supplied talc to J&J for use in its
  products. Imerys Talc is cuITently being defended in these lawsuits by Gordon & Rees.

          Between 1965 and 1989, Windsor Minerals, fnc. ("Windsor"), which was a wholly owned
  subsidiary of J&J, supplied talc to J&.T for such products. In 1989, Cyprus Mines Corporation
  ("Cyprus Mines") bought Windsor from J&J by means of a Stock Purchase Agreement ('"SPA").
  Thus, Windsor's insurance rights transferred to Cyprus by operation of law, and was also supported by
  an assignment of rights in the SPA. J&J further represented and warranted that Windsor was an
  insured under J&J's historical insurance program.

          In June 1992, Cyprus Mines (at that time a subsidiary of Cyprus Mineral Company) transferred
  its mining assets, including Windsor, into a new company, Cyprus Talc Corporation, pursuant to an
  Agreement of Transfer and Assumption ("ATA"). At the sume time, Rio Tinto (at Chat time known as
  RTZ America, Inc.) bought Cyp111s Talc Corporation also by means of a Stock Pul'chase Agreement.
  The name of Cypms Talc was changed to Luzenac America.

                                                                                                      .,.


           Russ Building · 235 Montgomery Street · San Francisco, CA 94104 T 415.954.4400 F 415.954.4460

                               S,\M FH/\NCISCO      ST. liELENA     W\'lw.lbm.com
Case 1:19-mc-00103-MN Document 4-17 Filed 04/18/19 Page 3 of 4 PageID #: 608


Insurance Companies (per attached list)                                                            6'il:;l FAHELLA
February 2, 2016                                                                                   ~Iii' BRAUN• MARTC l.ur
Pagc2


       In June 2011, Rio Tinto sold its talc business to Mircal S.A ("Mircal"), again by means of a
Stock Purchase Agreement. Mircal changed the name to lmcrys Talc. 1

        In all the above described trnnsaclions, each purchaser not only bought all the assets of the
acquired company, but also became the beneficiary of the acquired company's insurance assets. Thus,
by both operation orlaw and hy assignment, Imerys Talc is the successor-in-interest to Windsor under
the policies issued to J&J for the period 1965 through 1989, all of which included Windsor as an
insured as a subsidiary of J&J.

         In connection with the sale of Luzenac to Mircal, Rio Tinto made available a number of
liability policies to Imerys Talc. These policies were issued by Zurich America Ins. Co. and Tmerys is
currently being defended under them. Our present interest is to obtain un acknowledgement of
covcrnge, and contribution to the cost of defense, from each applicable po1icy providing coverage for
these claims.

        We believe the policies issued by your companies provide coverage lo Tmerys Talc, as
successor to Windsor, for these lawsuits. Would you please search for and provide us with copies of
the identified po1icies, and any other liability policies (including umbrella and excess) your companies
and/or affiliates or subsidiaries issued to J&J that may provide coverage for the ovarian talc lawsuits.
The information we have of these policies is included on the attached chart in the form of legal
citations to cases that list the policies or is taken from an exhibit lo one of the corporate Stock Purchase
Agreement,;. Please also acknowledge your duty to defend Imerys Talc and your agreement to share in
the ongoing defense costs.

       1f you have information or evidence of any other policies issued by any other insurers that may
provide covemge for these lawsuits, please also provide copies. Please feel free to contact me or John
Green (415-954-4492) if you have any questions.




                                                        David B. Smith, CPCU
                                                        Insurance and Risk Management Consultant

DBS:dbs
Enclosures

cc:      Zs6fia Porter (RTZ) (w/o cncls.)
         Angela Elbert, Esq. (counsel for lmerys) (w/o cncls.)
         John D. Green, Esq. (w/o encls.)

31773\S177246.I

1
  The swck purchase ugrcemcnts, the ATA and other relevant documents of the transactions arc subject to confidentiality
provisions. On your request, and i,-ubject to your acknowledgement that your company insured Windsor, we will forward ll
confidentiality agreement for you to sign tlmt will allow us to make availnble all the relevant documents relating to the
corporate transactions.
Case 1:19-mc-00103-MN Document 4-17 Filed 04/18/19 Page 4 of 4 PageID #: 609




  2/2/2016 Letter to Insurance Companies - Attachment for Seven Addressees

  Travelers Insurance Company, Claims Dept.
  Attn: Tim Mills
  6060 South Willow Drive
  Greenwood Village, CO 8011 I


  North River Ins. Co.
  Crum & Forster Claims Dept.
  PO Box 1973
  305 Madison Avenue
  Morristown, NJ 07962


  Liberty Mutual Ins. Co., Claims Dept.
  175 Berkeley Street
  Boston, MA 02116


  First State Ins. Co., Claims Dept.
  c/o The Hartford
  100 High Street, Suite 800
  Boston, MA 02110


  Berkshire Hathaway Direct Ins. Co.
  Claims Dept.
  3024 Harne street
  Omaha, NE 68131


  Granite State Ins. Co.
  c/o AIG, Claims Dept.
  175 Water Street,
  New York, NY 10038
